department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address address org address pay taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated december 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes it was determined that you did not meet the requirements for exemption under sec_501 this code section and the related regulations expressly forbid any amount of inurement payment of personal expenses on credit cards payment of telephone bills payment of automobile payments are example of inurement which occurred during the examination it was also determined that you failed to maintain adequate books_and_records to produce an accurate return as required by sec_6001 and sec_6033 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations internal_revenue_service department of the treasury commerce street dallas tx date date org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contactd number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx legend org - organization name - secretary ra-1 - xx - date president - president secretary ra co-1 - company issue whether org qualifies for exemption as a public charity under sec_501 facts during the examination of org for the year ending december 20xx interviews were conducted with president and secretary in addition credit card statements of president banks statements of org and the general ledger were examined of concern were issues relating to internal controls safeguarding assets inurement and operating in a commercial manner the books_and_records could not be reconciled income as reported on the books and on the return was off by more than dollar_figure and there was a difference of more than dollar_figure between the expenses as shown on the books and on the return the organization could not explain the differences secretary indicated that the bank statements were not reconciled monthly of additional concern were purchases on president’s personal credit card payments of telephone bills payments by the organization on a car loan and a loan to president in the amount of dollar_figure an examination of the credit card statements and bank statements found that the organization made dollar_figure of payments on president’s personal credit card this account had four cards issued and these cards were in the possession of various family members a sample of the credit card statements covering three months of activity january march and may 20xx found that the vast majority of charges to the account were for items directly related to the operations of the organization the sample found that of the charges were for organizational purposes and of purchases were not be related to the organization the non-organizational percentage was applied to the total payments of dollar_figure for the year resulting in an estimated dollar_figure of payments on the credit card which had no bearing on the organization the responsibility to make payments on this credit card was that of president and the organization had no legal liability to make payments the examination also found that payments to the mobile phone account of president in the amount of dollar_figure were made by the organization this account had four separate phone lines no direct business_purpose of this phone account could be determined while president traveled extensively no need for four lines was determined nothing was seen which indicated that phone lines were authorized by the organization form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx december in addition to the mobile phones residential phone service for secretary and ra-1 was also paid in the amounts of dollar_figure and dollar_figure respectively this resulted in a total of dollar_figure of payments by the organization on the telephone accounts of president ra-1 and secretary the organization made dollar_figure of payments on a vehicle during the year which was titled in the names of the organization and president this vehicle was available to secretary for unlimited personal_use there was no accountable_plan for personal_use of the vehicle and no records were seen which document the actual usage of the vehicle no organizational approval was seen which shows the organization approved the purchase of the vehicle for purposes of this examination it was determined that president actually owned the vehicle payments made on this loan will be treated as compensation the examination revealed that a disbursement was made to president in the amount of dollar_figure during a prior year this disbursement was identified as a loan yet this was not reflected on the return as an asset either as an account receivable or a note receivable it was established that no note had been signed no interest was charged and there was no identified repayment schedule ten payments of dollar_figure were made to the organization during the year to repay the loan during the initial interview president stated that total fees earned by the organization amounted to dollar_figure per day of this dollar_figure was recognized as income to org and dollar_figure was recognized as income of co-1 president’s for-profit company law sec_501 states corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities or which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to and candidate for public_office reg c -1 d ii maintains that the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org 20xx schedule no or exhibit year period ended december sec_6001 requires taxpayers to keep and maintain records adequate to determine whether or not an organization is liable for any_tax covered by the internal_revenue_code reg a says that except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax or information sec_6033 states in part every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe reg i states every organization which is exempt from tax whether or not it is required to file an information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code rey rul 1959_1_cb_627 held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status discussion evidence found during the examination show that the organization’s assets were not being adequately protected and that few internal controls exist within the organization the organization’s return could not be tied to the books_and_records and the organization could not explain the differences the bank accounts were not reconciled on a regular basis four credit cards on the account of president’s personal credit card are in possession of four people a sample of the expenditures shows that personal expenses are being charged to the card and that all payments on the account were made by the organization it is true that a large majority of the charges were determined to be of a business nature for the organization however more that of the sample covering three months of charges was found to be of a personal nature with no obvious business_purpose form 886-a cev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx the telephone payments made by the organization were for residential service for secretary and ra-1 and for four mobile phones no business_purpose for this was ever established the payments on the car loan were for a vehicle which was available for the personal_use of secretary no records were kept of any personal_use the title of the vehicle was fashioned in the name of the organization and president the largest item is a disbursement of dollar_figure which was called a loan but possessed none of the characteristics of a bona_fide loan there was no signed loan agreement or interest charged in addition there were no scheduled repayments the disbursement was being repaid at the rate of dollar_figure per month at that rate it would take more than years to repay the amount of the distribution it was determined this was not a true loan another significant matter of concern is that the organization was run in a commercial manner the organization charged a flat rate of dollar_figure per day for services provided of this amount the organization recognized revenue of dollar_figure and the remaining dollar_figure was attributed as revenue to president’s for-profit company co-1 in summary the examination found that there is a lack of internal controls and other efforts to protect the organization’s assets no written authorization was seen from the organization or a board_of governors for any of the items examined charges were routinely made to the personal credit card of president personal expenses of several people were paid_by the organization during the year under examination this includes not only credit card charges but payment of telephone bills as well the organization operated in a commercial manner when it charged a flat rate for services in the amount of dollar_figure per day for services and then assigned a portion of the income to a for-profit company owned by the president of the organization in order to be exempt under sec_501 an organization must be organized and operated exclusively for their exempt_purpose any amount of inurement excludes the organization from exemption in addition sec_6033 says that an organization must keep and maintain books_and_records which are adequate to accurately determine the revenues expenses and financial position or the organization and such information should be accurately reported on returns filed with the internal_revenue_service taxpayer position the organization’s position is not known form 886-a crev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx conclusion during the examination it was determined that the organization did not meet the requirements for exemption under sec_501 this code section and the related regulations expressly forbid any amount of inurement payment of personal expenses on credit cards payment of telephone bills payment of automobile payments and the dollar_figure loan to president are examples of inurement which occurred in this organization in addition the organization operated in a commercial manner by charging a flat rate for services inurement occurred when a portion of the organization’s income was assigned to the for-profit company owned in part by president during the examination it was also determined that the organization failed to maintain adequate books_and_records to produce an accurate return as required by sec_6001 and sec_6033 the balance_sheet on the face of the organization’s form_990 did not reflect the loan to president nor did it reflect ownership of an automobile or a related liability for the loan it was concluded that this organization does not meet the minimum requirements for exemption under sec_501 and its exemption is being revoked effective january 20xx please file us corporate_income_tax return form_1120 for the tax periods ending december 20xx december 20xx and december 20xx contributions to your organization are not deductible under sec_170 form 886-a crev department of the treasury p ry - internal_revenue_service page -5-
